Citation Nr: 0116711	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-18 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder. 

2. Entitlement to a compensable evaluation for bilateral 
hearing loss.  

3. Entitlement to a compensable evaluation for otitis media 
with traumatic rupture of the right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel

INTRODUCTION

The appellant had military service from February 1969 to July 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision from the Department 
of Veterans Affairs  (VA) Houston Regional Office (RO) which 
denied a compensable ratings for his bilateral hearing loss 
and otitis media with a traumatic rupture, and increased his 
rating for PTSD from 30 to 50 percent, effective September 
15, 1999.  Earlier, he was granted service connection for 
PTSD, and assigned a 30 percent rating, effective 
December 31, 1996.  


FINDINGS OF FACT

1.  The manifestations of the appellant's PTSD include a 
global assessment of functioning (GAF) score of 45, 
persistent symptoms of depression, recurrent thoughts of 
suicide, and frequent job changes since his discharge from 
service.

2.  His hearing loss is manifested by puretone average 
thresholds at 1,000, 2000, 3000, and 4000 Hertz of 58 
decibels in the right ear and 73 decibels in the left ear, 
and speech recognition ability of 88 percent correct in the 
right ear and 84 percent in the left ear.

3.  There is no evidence of polyps of the ear or drainage 
problem of the right ear.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD are 
met. 38 U.S.C.A. § 1155 (West 1991);Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.129,  4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Codes 6100-6110 (1998), 6100 (2000).

3.  The criteria for a compensable evaluation for otitis 
media with traumatic rupture of the right ear are not met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Codes 6200-6201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Increased Rating Regulations

In reaching its decisions herein the Board has the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), that modified adjudication 
requirements of all pending claims by further enhancing VA's 
duty to assist the veteran.  In this case, the Board finds 
that the appellant is not prejudiced by its consideration of 
his claims pursuant to this new legislation insofar as VA has 
already met all obligations to the appellant under this new 
legislation.  Specifically, he has had recent VA audiologic, 
physical, and psychiatric examinations, the RO has obtained 
records relevant to his PTSD and ear problems, and he has 
been offered the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and has done so.  In 
view of the foregoing, the Board finds that the appellant 
will not be prejudiced by asserting jurisdiction over the 
matters herein addressed because the VA has met its duty to 
assist.  A remand under VCAA would only serve to further 
delay resolution of the appellant's claims.

The standard of proof to be applied in decisions on claims 
for appellants' benefits is set forth in VCAA (to be codified 
as amended at 38 U.S.C. § 5107).  Under that provision, an 
appellant is entitled to the benefit of doubt when there is 
an approximate balance of positive and negative evidence.  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
appellant's condition.  Furthermore, in increased rating 
claims, VA is required to consider and discuss disability 
severity with reference to at least the next-higher 
disability rating provided for in VA regulations with respect 
to that disability.  AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, an appellant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation; 
thus, such a claim remains in controversy where less than the 
maximum available benefit is awarded.  Id.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the appellant's favor.  38 C.F.R. § 4.3 (2000).  

Evaluation in excess of 50 percent for PTSD

Pursuant to 38 C.F.R. Part 4, Diagnostic Code 9411 for PTSD, 
a 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships).  A 100 percent evaluation 
is warranted where there is evidence of total occupational 
and social impairment due to gross impairment in thought 
processes and communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting oneself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

As discussed further herein, the appellant underwent 
psychiatric examination in January 2000 that revealed a GAF 
score of 45.  The GAF is a scale reflects "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness." [citing the Diagnostic 
Criteria from DSM-IV].  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266 
(1996).

The 50 percent criteria for PTSD under Code 9411 contemplate 
disability due to such symptoms, inter alias, as a flattened 
affect, disturbance of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence of record reveals that the 
appellant is currently rated 50 percent disabled, effective 
September 15, 1999, the date his claim was reopened.

Medical records reflect that the appellant underwent a VA 
psychiatric evaluation in January 2000.  The psychiatrist 
opined that he had a GAF of 45, meaning serious symptoms or 
serious impairments in social, occupational, or school 
functioning, (e.g. no friends, unable to keep a job).  The 
psychiatric evaluation revealed that he had persistent 
symptoms of depression, recurrent thoughts of suicide, 
disfluency of speech, has held approximately 16-17 jobs since 
his discharge from service, and has had no friends.  He was 
also diagnosed for remote combat stress.  Yet, the appellant 
acknowledged during the psychiatric evaluation that work has 
given his life purpose, that he occasionally has attended 
church services, and that he has recently adopted two 
children.  The psychiatrist stated that he was cooperative, 
neatly groomed, and demonstrated a coherent thought process 
without signs of psychosis.  Thus, after a review of the 
criteria for an evaluation in excess of 70 percent, the 
evidence of record is in relative equipoise.  38 C.F.R. 
§ 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (a 
veteran need only show there is an approximate balance of 
positive and negative evidence in order to prevail).  

On the question as to whether the appellant meets the 
criteria for an evaluation of 70 percent for PTSD, the 
evidence is in relative equipoise:  the negative evidence 
(e.g., work gives his life purpose, he occasionally attends 
church services, and recent adoption of two children) versus 
the positive evidence (e.g., the VA psychiatrist's GAF of 45 
assessment, persistent symptoms of depression, recurrent 
thoughts of suicide, has held approximately 16-17 jobs since 
his discharge from service, and has no friends, and an 
additional diagnosis of remote combat stress).  Thus, placing 
full weight on the VA psychiatrist's opinion, recurrent 
thoughts of suicide and depressive symptoms, and history of 
frequent job changes and difficulty adapting to stressful 
circumstances, and noting the essential balance of positive 
and negative evidence of record, the benefit of the doubt is 
afforded to the appellant in resolving this claim in his 
favor in granting an evaluation of 70 percent for PTSD.  38 
C.F.R. §§ 4.3, 4.129, 4.130 (2000).  

There is no evidence of record, however, that the appellant 
is entitled to a 100 percent evaluation for PTSD due to a 
total occupational and social impairment.  The evidence of 
record, including the January 2000 psychiatric examination, 
did not demonstrate gross impairment of thought processes, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, intermittent inability to perform activities of 
daily living, including maintenance of minimal personal 
hygiene, disorientation to time or place.  While the 
appellant demonstrated significant disfluency (stuttering), 
the preponderance of the evidence is significantly against 
granting a total occupational and social impairment rating of 
100 percent for PTSD.

Entitlement to a Compensable Evaluation for Bilateral Hearing 
Loss

The evaluation of bilateral defective hearing is governed by 
38 C.F.R. § 4.85 and § 4.86 of VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4. Under these criteria, the 
degree of disability for bilateral service-connected hearing 
loss disability is determined by application of a rating 
schedule that establishes eleven auditory acuity levels, 
ranging from Level I (for essentially normal acuity) through 
Level XI (for profound deafness).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.85, 4.86, 4.87, Codes 6100 through 6110 (1998); 
38 C.F.R. § 4.87, Code 6100 (2000).  The ratings derived from 
the Schedule are intended to make proper allowance for 
improvement by hearing aids. 38 C.F.R. § 4.85.  

The rating criteria for evaluation of diseases of the ear and 
other sense organs were altered on June 10, 1999, as 
described further herein.  See 38 C.F.R. §§ 4.85, 4.86, 
4.86a, 4.87, 4.87a, 4.87b (1998); 64 Fed. Reg. 25,202-10 (May 
11, 1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a 
(1999)).  When a relevant regulation changes during the 
pendency of an appeal, the version most favorable to 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, the numerical standards by which auditory 
acuity and speech recognition are measured were not altered, 
and as the appellant does not manifest an exceptional pattern 
of hearing impairment, there were no changes that would 
require rating this appellant's hearing loss in a manner 
different from that previously used.  See 38 C.F.R. § 4.86 
(2000).  Thus, the Board finds that there is no prejudice to 
the appellant with regard to the current determination.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).

Regulatory changes were made because medical science has 
advanced and commonly used medical terms have changed.  The 
effect of these amendments was to update this portion of the 
rating schedule to ensure that it used current medical 
terminology and unambiguous criteria and reflected medical 
advances that had occurred since the last review.  The 
assignment of disability ratings for hearing impairment 
requires a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
frequencies 1000, 2000, 3000, and 4000 cycles per second 
divided by four.  To evaluate the degree of disability from 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels designated from 
level "I" for essentially normal acuity through level "XI" 
for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Diagnostic Codes 6100 to 6110.  The evaluations derived from 
this schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86.

The Board has also considered the provisions pursuant to 38 
C.F.R. § 3.321, but the findings in this case do not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321 (2000).  There is no evidence 
that hearing loss in itself interferes or interfered with 
employment.  It is also noted that the record does not 
reflect any periods of hospitalization for hearing loss since 
his separation from service.  Under such circumstances, the 
Board finds that the provisions pursuant to 38 C.F.R. § 3.321 
are not for application.

Effective June 10, 1999, 38 C.F.R. §§ 4.85 and 4.86 auditory 
evaluation criteria for service-connected hearing loss was 
amended to provide an alternative evaluation criteria for 
exceptional patterns of hearing loss.  When the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz (Hz)) is 55 dB or more, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 
2000 Hz, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  That Roman numeral 
designation will then be elevated to the next higher Roman 
numeral designation.  38 C.F.R. § 4.86(b).  The puretone 
thresholds are not shown to be 30 dB or less at 1000 Hz and 
70 dB or more at 2000 Hz in this case.  Thus, the 
aforementioned regulations for unique patterns of hearing 
loss are not applicable to this case.

The evidence of record shows the appellant underwent VA 
audiologic examination in January 2000.  Audiology at that 
time revealed puretone thresholds, in dB, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
40
65
80
LEFT

40
35
100
95

Average puretone thresholds and speech audiometry were 
computed as an average puretone loss of 58 decibels (dB) in 
the right ear and 73 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 84 percent in the left ear.  Thus, to determine 
the appropriate evaluation, the audiometry measurements set 
forth above are applied to Table VI of 38 C.F.R. 
§ 4.85.  This application yields the following Roman numeric 
designation results:

Examination:			Right Ear:		Left Ear:

January 2000			III			III

The Roman numerals are then applied to Table VII of 38 C.F.R. 
§ 4.85 to determine the percentage disability evaluation 
applicable to the test date.  In this case, the analysis 
produces a noncompensable rating based on the January 2000 
audiologic examination.  Thus, although the record shows that 
the appellant has some bilateral hearing loss, it does not 
indicate that he is now entitled to a compensable rating.

Entitlement to a Compensable Evaluation for 
Otitis Media with Traumatic Rupture of the Right Ear

Under Code 6200 for chronic suppurative otitis media, 
mastoiditis or cholesteatoma,in order to have a compensable 
rating, there must be evidence of polyps and problem with 
drainage.  Under Code 6101 for chronic nonsuppurative otitis 
media with effusion, the rating is based on the hearing loss 
evaluation.  38 C.F.R. Part 4.  As noted above, although he 
has bilateral hearing loss, it is not compensable based on 
the applicable regulatory criteria. 38 C.F.R. § 4.87.

January 2000 VA examination of the appellant's ears revealed 
a very retracted tympanic membrane covering the medial wall 
of the middle ear.  The VA examiner noted that the small bone 
of the middle ear (ossicles) was removed due to a previous 
surgery.  His medical history in regard to his right ear 
includes an in-service mastoidectomy, a subsequent repair, 
and a revision due to chronic drainage.  His ear canal was 
enlarged as a result of ear surgeries.  The January 2000 VA 
examination of his right ear revealed no evidence of record 
of polyps of the ear, effusion, pus, or drainage problems of 
the right ear.  Thus, a compensable rating for otitis media 
with traumatic rupture of the right ear is not warranted in 
this case. 


ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
the applicable law and regulations governing the payment of 
monetary awards.

A compensable evaluation for bilateral hearing loss is 
denied.

A compensable rating for right ear otitis media with 
traumatic rupture is denied.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

